
	
		I
		112th CONGRESS
		1st Session
		H. R. 548
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Kline, and Mr. Issa)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To repeal a rule of the National Mediation Board relating
		  to representation election procedures.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Democracy in the Workplace
			 Act.
		2.Repeal of
			 ruleEffective January 1,
			 2011, the rule prescribed by the National Mediation Board relating to
			 representation election procedures published on May 11, 2010 (95 Fed. Reg.
			 26062) and revising sections 1202 and 1206 of title 29, Code of Federal
			 Regulations, shall have no force or effect.
		
